DETAILED ACTION
Status of the Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 12/28/2020, is acknowledged.  
Claims 31, 33-34, 36-47 and 49 are pending in this action.  Claim 61 has been cancelled.  Claims 1-30, 32, 35, 48, 50-60 have been cancelled previously.  Claims 31, 33, 37-38, 44, 45, 47, 49 have been amended.  Claims 31, 33-34, 36-47 and 49 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a 371 of PCT/US2009/59003, filed September 30, 2009.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of antiperspirant/deodorant products/compositions that may include claimed compounds in combination with other additives.  The prior art does not teach antiperspirant/deodorant products/compositions comprising claimed compounds in claimed amounts that allow minimizing (to 4.1-18,4 wt%) the presence of volatile silicone materials (e.g., such as cyclomethicone) that are typically used as a main carrier for delivery of antiperspirant/deodorant actives to the skin.  Applicant shows that compositions comprising said volatile silicon material in combination with plant oils and other compounds as instantly larger amount of said volatile silicone material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31, 33-34, 36-47 and 49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615